Title: To Benjamin Franklin from Samuel Preston Moore and Hannah Moore: Deed, 25 March 1752
From: Moore, Samuel Preston,Moore, Hannah
To: Franklin, Benjamin


March 25, 1752
Abstract: By indenture of June 2, 1720, Samuel Preston, and Anthony Morris, Jr., and Phoebe his wife granted to Richard Hill a lot on High Street, Philadelphia, between Third and Fourth Streets, 33 ft. broad and 306 ft. long, bounded on the north by High Street, on the east by a lot said therein to be vacant, on the south by the back of Chestnut Street lots, and on the west by Thomas Backer’s lot. The grantee was to pay an annual rent of £6; other clauses provided for entry, distress, and repossession in case of default, and included the grantee’s covenant for payment. On July 1, 1720, Richard Hill conveyed to Henry Frogly a part of this lot, 16½ ft. on High Street by 140 ft. deep, next to John Read’s lot [on the east] under a yearly ground rent of £5. By will dated August 28, 1729, Hill devised the residue of his estate, including the lot herein granted, jointly to Richard Hill [3d], son of Richard Hill [2d], the nephew of the first-named Richard Hill, and to Hannah Hill, daughter of Richard Hill [2d], who subsequently married Samuel Preston Moore. On March 18, 1744, Samuel Preston Moore and Hannah his wife granted to Charles Norris, Hannah’s half-interest in the real estate devised by the first-named Richard Hill, and on the next day Norris regranted this half-interest to Samuel Preston Moore alone. By indenture of March 26, 1751, Samuel Preston Moore, Hannah Moore, and her brother Richard Hill [3d] partitioned the Hill inheritance, whereby the lot here concerned became the property of Moore.
Now, by indenture dated March 25, 1752, Samuel Preston Moore of Philadelphia, “Practitioner of Physick,” and Hannah his wife, in consideration of the ground rents specified below but without other payment mentioned, do grant and sell to Benjamin Franklin that part of the lot above described containing on High Street and for 140 ft. back a breadth of 16½ ft., and then widening out to 33 ft. for a further 166 ft., bounded on the east partly by Henry Frogly’s house and lot and partly by John Read’s lot, on the south by the back ends of Chestnut Street lots, on the west by the messuage and lot now of John Eastbourne, and north partly by High Street and partly by John Frogly’s lot, with all improvements and appurtenances. Franklin is to hold this property subject to his payment of the original ground rent of £6 and an additional yearly ground rent to Samuel Preston Moore of £10. Clauses authorize Moore to enter and distrain in case of non-payment and, if necessary, to repossess the property until all ground rents due him are paid. Franklin covenants to pay the ground rents to both the original and the present grantors and to save harmless Moore’s and Frogly’s interests from any default of the £6 annual payments due the first grantors. Moore covenants his and his wife’s ownership and power to convey the property to Franklin. Signed by Samuel Preston Moore and Hannah Moore; witnessed by Richd. Hockley and Samuel Wharton; acknowledged, May 8, 1752, before Anthony Morris; recorded in the Philadelphia Office for Recording Deeds, Book H, vol. 7, p. 426 &c. by C. Brockden, Recorder.
 Endorsed: Deed Samuel Preston Moore & ux to Benjamin Franklin 25 March 1752.
